                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF VIRGINIA
                             (DANVILLE DIVISION)


UNITED STATES OF AMERICA,

                                                 Case No.: 4:18-CR-00011-5
v.

PHILLIP DAEKWON MILES
              Defendant.


             NOTICE OF PHILLIP MILES’ JOINDER IN RESPONSES AND
                  MOTIONS IN LIMINE AND HIS RESPONSE TO
                 GOVERNMENT’S DEMAND FOR ALIBI NOTICE

        Comes now the Defendant, Phillip Daewon Miles, by counsel, and:

        1) joins Dashaun Trent’s Motion for Bill of Particulars and Other Relief in re:

           Matthew Ferguson (ECF 716);

        2) joins Shabba Chandler’s Motion in Limine to Exclude Witness Testimony (ECF

           714);

        3) joins Dashaun Trent’s Response in Opposition to the Government’s Notice of

           Intent to Introduce Rule 404(b) Evidence (ECF 717 [in response to ECF 651]),

           and, in further support, Miles adds that he - like Dashaun Trent - wasn’t charged

           with any gun related offense during or as a result of the November 2, 2016

           “consensual encounter” referenced in Trent’s Response. ECF No. 717, at 5 ¶7.

           Likewise, Miles was not prohibited from owning or possessing a firearm. Thus,

           these otherwise highly prejudicial innuendos wrapped in the cloak of 404(b)

           evidence must yield under the scrutiny of a 403 analysis. This is especially the case
             where, as here, the admission of such evidence will immediately cast dark shadows

             of suspicion over the eyes of the jury and undermine the presumption of innocence;

          4) joins Marcus Davis’ Response in Opposition to the Government’s Notice of Intent

             to Introduce Rule 404(b) Evidence (ECF 718 [in response to ECF 651]),

          5) joins Kanas Trent’s Response to the Government’s Motion in Limine to Preclude

             Improper Character Evidence (ECF 709 [in response to ECF’s 654 and 656]);

          6) joins Dashaun Trent’s Response to the Government’s Motion in Limine Regarding

             References to Potential Sentences (ECF 666 [in response to ECF 656]);

          7) joins Kanas Trent’s Motion in Limine to Redact Certificates of Analysis Re:

             Cartridge Casing Associations with Unrelated Danville Criminal Investigations

             (ECF 661);

          8) joins Kanas Trent’s Motion in Limine to Redact Names on Exhibits (ECF 650);

             and,

          9) offers his Response to Government’s Demand for Alibi Notice by stating that he

             does not plan to present any evidence of alibi.

                                           Respectfully submitted,
                                           PHILLIP DAEKWON MILES
                                           By Counsel

                                           s/ M. Tyson Daniel ____________

M. Tyson Daniel (VSB #43979)
Magee, Goldstein, Lasky and Sayers
310 First St., S.W., Ste. 1200
Roanoke, VA 24011
(540) 343-9800 Phone
(540) 343-9898 Facsimile
tdaniel@mglspc.com
Counsel for Phillip Daekwon Miles
Cary B. Bowen, Esq. (VSB # 17313)
Bowen, Clements & Favret, PLLC
8740 Landmark Road
Richmond, VA 23228
(804) 801-5939 Phone
(804) 597-0067 Facsimile
cbowen@carybowenlaw.com
Counsel for Phillip Daekwon Miles


                                 CERTIFICATE OF SERVICE
             I hereby certify that on the 8th day of September 2019, the foregoing Motion was
      electronically filed with the Clerk of Court using the CM/ECF system which will send
      notification of such filing to all counsel of record.
                                                     s/ M. Tyson Daniel__
                                                     M. Tyson Daniel
                                                     Counsel for Phillip Daekwon Miles
